Citation Nr: 1047030	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, 
Title 38, United States Code, for a period of on-the-job (OJT) 
training prior to June 3, 2007.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from November 1997 to 
November 2001.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 determination of the Department of Veterans 
Affairs (VA) Regional Processing Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  Between June 5, 2006 and June 5, 2007, the Veteran attended a 
Customs and Border Protection Office Apprenticeship Program at 
the United States Customs and Border Protection in Miami, 
Florida.  

2.  The Veteran's application for educational assistance 
benefits, including a VA Form 22-1999 Enrollment Certification, 
was first received at the RO on June 3, 2008.  

3.  The commencing date of the Veteran's award of educational 
assistance is June 3, 2007, one year prior to receipt of the 
Veteran's application for the training course in question.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits 
under Chapter 30, Title 38, United States Code, for a period of 
OJT training prior to June 3, 2007, are not met.  38 U.S.C.A. § 
3031 (West 2002); 38 C.F.R. §§ 21.1029(b), 21.7131 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes the 
notification and assistance obligations owed to claimants by VA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  
However, the Court of Appeals for Veterans Claims has held that 
the VCAA statutory and regulatory provisions do not apply to a 
claim if resolution of that claim is based on statutory 
interpretation alone, rather than consideration of the factual 
evidence.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant 
case, the essential facts are not in dispute.  Resolution of the 
appeal is dependent upon the interpretation of the regulations 
pertaining to the assignment of a commencing date of an award of 
educational assistance.  Therefore, the Board concludes that no 
further action is required under the VCAA, since all evidence 
needed to adjudicate the claim is of record and before the Board.  

The Veteran seeks retroactive payment of educational benefits 
under Chapter 30 for a Customs and Border Protection Officer 
Apprenticeship Program undertaken while employed by the United 
States Customs and Border Protection (CBP) Service.  He maintains 
that this was a newly approved program for his agency and as a 
result, they did not have an appointed certifying official until 
shortly prior to making his claim.  He claims that as a result, 
his application was made late and he was only awarded educational 
benefits for two days.  

Under 38 C.F.R. § 21.7131, when an eligible veteran or service 
member enters or reenters into training (including a reentrance 
following a change of program or educational institution), the 
commencing date of his or her award of educational assistance 
will be determined as follows: (1) If the award is the first 
award of educational assistance for the program of education the 
service member is pursuing, the commencing date of the award of 
educational assistance is the latest of: (A) The date the 
educational institution certifies under paragraph (b) or (c) of 
this section; (B) One year before the date of claim as determined 
by § 21.1029(b); (C) The effective date of the approval of the 
course; or (D) One year before the date VA receives approval 
notice.  38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date on 
which a valid claim or application for educational assistance is 
considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that educational 
assistance: (1) If an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by Sec. 21.1033, the 
date of claim, subject to the provisions of paragraph (b)(3) of 
this section, is the date VA received the informal claim; (2) If 
a formal claim is filed other than as described in paragraph 
(b)(1) of this section, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date VA 
received the formal claim; (3) If a formal claim itself is 
abandoned and a new formal or informal claim is filed, the date 
of claim is as provided in paragraph (b)(1) or (b)(2) of this 
section, as appropriate.

In this case, the Veteran initially was in receipt of training in 
2002.  He was attending Miami-Dade College at that time and he 
discontinued that training when he started working full-time for 
TSA.  He submitted an application to his agency, CBP Service, on 
or about March 17, 2008.  He requested a Change of Program or 
Place of Training, and Enrollment Certification for 
Apprenticeship or Other On-the-Job, Flight, or Correspondence 
Training.  His certifying official certified the application on 
May 29, 2008, and it was received and date stamped by VA on 
June 3, 2008.  The Veteran is not entitled to payment for this 
training which was undertaken and completed more than one year 
prior to the date of his application.

To this end, the Veteran does not dispute the date of his claim 
in March 2008, or the date of the certification, or the date of 
receipt of the claim by VA.  His contention is that because the 
program was newly approved by his agency, and they only appointed 
a certifying official shortly before he filed his claim, this 
made his claim late through no fault of his own.  His certifying 
official wrote a statement on behalf of his claim indicating, in 
pertinent, part, that she did not receive training on processing 
VA educational benefits until April 2008, although she had 
requested such training from VA prior to that time.  She stated 
that she was told that timeliness would not be a concern since 
the program was retroactive for a year.  As a result, she 
processed the claims according to the date Officers completed 
their first year of training.  

While the Board acknowledges the Veteran's position, the Board 
finds that the RO's action was correct and consistent with 
applicable laws and regulations governing the commencing date for 
an award of educational assistance.  That notwithstanding, the RO 
awarded the Veteran such benefits effective from the earliest 
date that an award of such benefits may commence under 38 C.F.R. 
§ 21.7131(a).  Although the Certifying Official stated that the 
program was retroactive for a year, the retroactive date is from 
the date of receipt of the claim.  Therefore, no educational 
benefits are payable for the Customs Border Protection Officer 
Apprenticeship Program prior to June 3, 2008, as this training 
was received prior to the commencing date of the award, and 
benefits could not be received more than one year prior to VA's 
receipt of approval notice.  

The Board is bound by VA regulations.  38 U.S.C.A. § 7104(c) 
(West 2002);
 38 C.F.R. § 20.101(a) (2010).  Here, the regulatory criteria 
governing commencement dates of awards of Chapter 30 educational 
assistance benefits are clear and specific.  Pursuant to these 
criteria, there is no basis upon which to grant the Veteran 
Chapter 30 benefits for the period of training in question.  As 
the operation of law in this case is dispositive, the Veteran's 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 38 
U.S.C.A. § 5107(b) are not for consideration.  The appeal must be 
denied.  







ORDER

Payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for a period of on-the-job training 
prior to June 3, 2007, is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


